Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. viable
Status of Claims
1.	Claims 1-10 are currently under examination, wherein no claim has been amended in applicant’s reply filed on June 8.  Applicant’s election of Invention I, Claims 1-10, without traverse in the reply is acknowledged.  The non-elected Invention II, Claim 11, has been withdrawn from consideration by the examiner.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

2.	Claim 8 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
The phrase of “a solvent” in line 2 of claim 8 lacks an antecedent basis in claim 1 from which claim 8 depends rendering claim 8 indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over CN (108687463 A).
	With respect to claim 1-11, CN (‘463 A) discloses a flux coated solder comprising a flux comprising by mass 30-70% rosin including for instance up to 15% of a hydrogenated rosin ester (e.g. M-HDR) which would satisfy the hydrogenated rosin methyl ester as claimed and 30-55% of a hydrogenated acid-modified rosin which would satisfy the unesterified rosin as claimed; an activator; and 10-60% of a solvent wherein the content of the rosin ester is up to 0.5 with respect to that of the acid-modified rosin (abstract, claim 6, Table 1, paragraphs [0040], [0041], [0055]-[0057] and [0148]-[0150]). The feature of “is used for an inside of a flux-corded solder or an exterior of a flux coated solder” in claim 1 and the features in claims 9 and 10 are interpreted as intended uses of the flux and give no patentable weight to the claims. See MPEP 2111.02 II. The ranges of the contents of the rosin ester, acid-modified rosin and solvent disclosed by CN (‘463 A) overlap the claimed ranges respectively. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the claimed ranges within the disclosed ranges of CN (‘463 A) with an expectation of success because CN (‘463 A) discloses the same utility over the entire disclosed ranges. The solid state, softening point and the viscosity of the flux and the liquid state of the rosin ester as claimed would be expected with the flux and rosin ester of CN (‘463 A) respectively because of the similarities of the flux compositions as discussed above. 
Conclusions
4.	This Office action is made non-final. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Weiping Zhu whose telephone number is 571-272-6725.  The examiner can normally be reached on 8:30-16:30 Monday to Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Weiping Zhu/
Primary Examiner, Art Unit 1733
6/13/2022